676 So. 2d 53 (1996)
Curtis BAUCHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3755.
District Court of Appeal of Florida, First District.
July 2, 1996.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Curtis Baucham (Baucham) challenges his judgment and sentence for aggravated battery with a deadly weapon. His appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). After reviewing the record, we agree with his counsel that there are no meritorious issues for appeal except for two errors made during sentencing. Specifically, the trial court erred in assessing $500 for the services of his public defender where it failed to give Baucham notice of the right to a hearing to contest the amount imposed. *54 Kirby v. State, 658 So. 2d 1232 (Fla. 1st DCA 1995); Peterson v. State, 645 So. 2d 1028 (Fla. 4th DCA 1994). Secondly, the written judgment incorrectly lists aggravated battery as a first-degree felony when it is a second-degree felony. § 784.045(2), Fla.Stat. (1993).
Accordingly, we affirm Baucham's conviction and sentence but strike the attorney's fee imposed, and remand with directions to amend the judgment to reflect the proper degree of the offense. On remand, attorney's fees may be reimposed after Baucham is given notice and an opportunity to be heard on the amount of the fee.
AFFIRMED and REMANDED, with directions.
WEBSTER, MICKLE, and LAWRENCE, JJ., concur.